UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6870


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ETHAN MOORE,

                       Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
Chief District Judge. (No. 3:90-cr-00057-1)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ethan Jerome Moore, Appellant Pro Se. Steven Loew, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ethan Jerome Moore appeals the district court’s order

denying   his   18    U.S.C.   §   3582(c)(2)   (2012)     motion.      We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                    United

States v. Moore, No. 3:90-cr-00057-1 (S.D.W. Va., May 9, 2014).

We   dispense   with    oral   argument    because   the    facts    and     legal

contentions     are   adequately    presented   in   the    materials      before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2